DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/25/2021.
Applicant's election with traverse of Group I in the reply filed on 1/25/2021 is acknowledged.  The traversal is on the ground(s) that no serious burden exists.  This is not found persuasive because the inventions being separately classified are presumed to present a serious burden. See MPEP 808.02(A). The Applicant merely alleges that no serious burden exists where the previous office action sets forth that a separate subclass not searched herein is required. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “bypass stack” in the last line should be “the bypass stack.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the gaseous fuel” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pranda et al. US 2006/0272334 in view of Nenmeni et al. US 2013/0104816 and DiCampli “Combined Heat and Power – Gas Turbine Operational Flexibility”.
	Regarding claim 1, Pranda discloses a gas turbine cogeneration system, see fig. 1, comprising: a gas turbine 5; a heat recovery steam generator 20, a bypass stack 270b provided upstream of the HRSG in a gas turbine exhaust gas path 210; a bypass damper 272 that opens and closes the bypass stack, and a control device 275 wherein the HRSG includes a duct burner 50a. Pranda does not teach the details of the fuel control valves or that the control device controls the gas turbine, the HRSG, and the bypass damper. Pranda does teach a duct burner has a fuel line F. 
	Referring to fig. 6, Nenmeni discloses a gas turbine engine 118, a bypass damper 222, and a controller 182 that controls the HRSG 138, see para. [0028], the damper, see para. [0033], and the gas turbine, see para. [0036], in order to control the system’s efficiency, reduce startup times and increase component life, id.
	It would have been obvious to an ordinary skilled worker to provide a controller in the apparatus of Pranda that controls the GT engine, the HRSG, and the bypass damper, as taught by Nenmeni, in order to provide a means to control the life and Id. Pranda, in view of Nenmeni, does not disclose the details of the control valves or their control.

    PNG
    media_image1.png
    467
    786
    media_image1.png
    Greyscale

	Referring to page 4, DiCampli discloses a main shut off valve that is provided in a fuel line of a duct burner V3, a fuel shut-off valve V1, that is provided upstream of the main shut off valve in the fuel line of the duct burner, an air supply piping, labeled air or inert gas supply, that joins the fuel line at a position upstream of the main shut off valve V3 and downstream of the fuel shut off valve V1, an air supply shut-off valve, the two unlabeled shut off valves in the air or inert gas supply line, that is provided in the air supply piping; a ventilation piping, the lines that V4, V5 occupy, that is branched off from the fuel line at a position upstream of the main shut off valve and downstream of the fuel shut off valve, a ventilation shut off valve V4, V5, that is provided in the ventilation piping. 
	It would have been obvious to an ordinary skilled worker to provide an isolation system in the fuel line of Pranda, in view of Nenmeni, as taught by DiCampli, in order to See DiCampli page 4. Pranda, in view of Nenmeni, discloses an apparatus where the control device is capable of during an operation using the bypass stack, to close an inlet of the HRSG to open the bypass stack, close the main shut off valve and the fuel shut-off valve, and always open the air supply shut off valve and the ventilation shut off valve, and at a time of changing to an operation using the heat recovery steam generator, to open the inlet of the HRSG to close the bypass stack without shut down of the gas turbine, open the main shut off valve and the fuel shut off valve and close the air supply shut off valve and the ventilation shut off valve. It is further noted that Nenmeni teaches the use of the dampers 222, 224, 226 to isolate the individual components, i.e. the gas turbine and the HRSG, where DiCampli teaches an isolation valve where when the duct burner is not in use, i.e. when the HRSG is shut down, the air supply and the ventilation shut off valves need to be open while the main and the fuel valves need to be closed in order to maintain continuous purge credit, and when the duct burner is in use, the ventilation shut off valve and the air supply shut off valve need to be closed while the main and fuel shut off valves need to be open. Nenmeni contemplates at para. [0033] a mode where the gas turbine engine operates without the HRSG which would dictate that the duct burner is not in use and that the purging of DiCampli would be desirable. When the HRSG is not in use, Nenmeni discloses the damper is closed. Additionally, the prior art discloses all the structure necessary to accomplish the functional recitations. 
	Regarding claim 2, Pranda, in view of Nenmeni and DiCampli, discloses all elements except for the number of each of the ventilation piping and the air supply piping is only one. DiCampli teaches a single air supply piping; however, the See DiCampli page 3. However, the mere omission of the triple block valve and dual ventilation system is asserted as an obvious omission over the prior art should the 8 day purge credit and leak tightness validation not be desirable. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
	
s 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pranda, in view of Nenmeni and DiCampli as applied to claim 1 above, and further in view of Bauver US 5,819,539.
	Regarding claim 3, Pranda, in view of Nenmeni and DiCampli, discloses all elements except for a gas detector that is provided in the HRSG and that outputs a detection signal to the control device; and an output unit that outputs a detection result of the gas detector on the basis of an output signal from the control device. 
	Bauver teaches the use of a gas detector 46, 48 located in the ducting of an HRSG which is connected to a control system 50 which among other functions controls the start-up of gas flow and ignition. See col. 30-50. Only when the purge by the aspirator 42 has reduced the combustible gas levels to acceptable levels as indicated by the signals from the detectors is fuel fed and ignition initiated by the control system. Id. Thus, Bauver teaches a detection signal from the gas detector and the controller includes some device, interpreted as an output unit that interprets the signals from the gas detector to determine whether acceptable levels of combustible gas are present in the HRSG. The gas detector is necessary to ensure that there are safe levels of combustible gas at the detector locations. See col. 2, lines 1-18.
	It would have been obvious to an ordinary skill in the art to provide a gas detector system in the HRSG of Pranda, in view of Nenmeni and DiCampli, as taught by Bauver, in order to ensure safe levels of combustible gas within the HRSG. Id. 
	Regarding claim 4, Pranda, in view of Nenmeni and DiCampli, discloses all elements except for a gas detectors that is provided in the HRSG and that outputs a detection signal to a control device. DiCampli teaches the inclusion of an air flow control see the fig. above the two unlabeled valves upstream and downstream of the vent valve in the air or inert gas supply. 
	Referring to claim 3 above, Bauver discloses the details of the gas detector.
	It would have been obvious to an ordinary skill in the art to provide a gas detector system in the HRSG of Pranda, in view of Nenmeni and DiCampli, as taught by Bauver, in order to ensure safe levels of combustible gas within the HRSG. Id. Regarding the control device being configured to increase an opening of the air flow control valve in a case in which a component of a gaseous fuel having a concentration equal to or higher than a set value is present and to reduce the opening of the air flow control valve in a case otherwise, on the basis of the detection signal of the gas detector during the operation using the bypass stack, Pranda, in view of Nenmeni, DiCampli and Bauver, teaches a system having an air flow control valve and a gas detector capable of measuring a concentration of a gaseous fuel component in the HRSG, where the controller is capable of being used to open and close the air flow control valve based on the concentration of the fuel detected in the gas detector.

 Examiner’s Comments
	The Examiner notes with regard to claim 4, the prior art does not specifically teach a special purpose computer programmed to control the air control valve as claimed. However, a review of the specification appears to indicate that the control device may or may not include a computer controller. See para. [0028]. Thus, the claims appear to include the scope of a general purpose computer and the valves and 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741